DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 7. Claims 10 – 22 were previously withdrawn. Claims 1 – 9 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4 & 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (WO 2017/171755 A1), in view of Borgini et al. (2002/0179006 A1).
Gardner et al. teach a wafer comprising a silicon substrate (110) (paragraph [0016])  with a beveled edge between a first and second surface (¶¶14 and 16) and a silicon dioxide protective layer (120) (paragraph [0013]), and leaving central region exposed (Fig 1B) (claim 2). A protection layer being silicon dioxide layer (120B) and a silicon nitride layer (120A) are formed on the back side of the substrate and back blevel surface (paragraph [0017]) (claims 8 – 9).  A semiconductor layer (160) comprising (claim 3) using metal organic chemical vapor deposition (MOCVD) (paragraph [0021] & Fig. 1B) (claims 1 & 4). 

    PNG
    media_image1.png
    873
    601
    media_image1.png
    Greyscale

	Gardner et al. fail to teach an oxygen denuded silicon layer surrounding a core of the silicon substrate.
Borodini teaches in silicon wafers used in electronic devices (abstract). Bordoni teaches thermal treatment cycles which are typically employed in the fabrication of electronic devices can cause the precipitation of oxygen in silicon wafers, which depending upon their location in the wafer, can be harmful or beneficial (¶4). Oxygen precipitates located in the active device region of the wafer can impair the operation of the device. Oxygen precipitates located in the bulk of the wafer, however, are capable of trapping undesired metal impurities that may come into contact with the wafer. 
Bordoni teaches a denuded zone (layer) (13) around the periphery of the wafer and oxygen precipitates (15) in the bulk layer (core) of the wafer (see Fig. 1 below) for (claim 1). The denuded zones may be of any desired depth (thickness), such as 50 micrometers or less (paragraph [0024]) (claim 6).

    PNG
    media_image2.png
    800
    428
    media_image2.png
    Greyscale

	Therefore, based on the teachings of  Bordini et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to increase the trapping of impurities in the silicon wafer by forming oxygen precipitates in the bulk (core) layer and oxygen denuded zones (layer) around the periphery.
Gardner et al. fail to teach the precipitation size. The Examiner has assumed Applicant intends “precipitation size” to mean precipitate diameter.
(claim 7).
Therefore, based on the teachings of Borgini et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the oxygen precipitates with a size (diameter) in the range of 6 – 60 nm  in order to ensure the precipitates are stable without deleterious effects, such as decreased yield strength or susceptibility to slip dislocation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. & Bordini et al., as applied to claim 1 above, and further in view of Fischer et al. (US 2012/0282766 A1).
Gardner et al. do not teach Applicant’s claimed protective layer thickness.
Fischer et al. teach a wafer comprising a bevel (edge), wherein the wafer comprising a protective layer of silicon dioxide deposited over the bevel edge. (paragraph [0017]). The protective layer preferably has a thickness at least 100 nm (paragraph [0022]). The protective layer must have sufficient thickness to withstand post deposition processing (paragraph [0032]).
.

Response to Arguments
Applicant argues, “The drawings are objected to on the basis on the basis that Figures 4 and 5 both show a view of single part which spans multiple pages. Accordingly, replacement drawings are filed herewith in which the various parts of Fig. 4 have been labelled Figs. 4A – 4S, and the various parts of Fig. 5 have been labelled Figs. 5A – 5E. The specification has been amended accordingly” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s submission of replacement drawings, the objection of the drawings has been withdrawn. 

Applicant argues, “…claim 7 has been amended to specify that the ‘core includes precipitation seeds having a diameter 
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 7, the rejection of claim 7 under 35 U.S.C. §112 has been withdrawn. 

Applicant argues, “…it is submitted that a person of ordinary skill would not modify Gardner to include an oxygen denuded silicon layer. In particular, such a modification would lead to processing times and costs without any known benefits” (Remarks, Pg. 10).
“A person of ordinary skill in the art, starting from Gardner, would not have thought of modify the wafer preparation process disclosed to produce an oxygen denuded layer. Such a modification would increase manufacturing times and costs and would not provide any of the benefits that the person is aware of in relation to oxygen denuded substrates, since the wafer in Gardner would not benefit from COP prevention is not concerned with gate oxides. Hence, even if, for the sake of argument, the person of ordinary skill in the art would have considered the use of an oxygen denuded silicon layer, the person would not have thought to combine it with the teachings of Gardner, as it would increase manufacturing times and costs without providing apparent benefits” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As previously discussed, based on the teachings of Borodini, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to increase the trapping of impurities in the silicon wafer by forming oxygen precipitates in the bulk (core) layer and oxygen denuded zones (layer) around the periphery.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781